Judgment, Supreme Court, New York County (Renee White, J.), rendered June 20, 2000, convicting defendant, upon his plea of guilty, of attempted robbery in the second degree, and sentencing him, as a persistent violent felony offender, to a term of 12 years to life, unanimously affirmed.
The court properly denied defendant’s suppression motion. There is no basis for disturbing the court’s credibility determinations, which are supported by the record (see People v Prochilo, 41 NY2d 759, 761 [1977]). The evidence established that defendant’s girlfriend’s son, who resided in the apartment, consented to the police entry into the apartment in question *123and that defendant’s girlfriend consented to a search of the entire apartment. The consent given by each of these persons was voluntary and not the product of coercive police conduct (People v Gonzalez, 39 NY2d 122 [1976]). Furthermore, the record also supports the hearing court’s finding that defendant did not establish that he had a privacy interest in his girlfriend’s apartment.
The court properly exercised its discretion in summarily denying defendant’s motion to withdraw his guilty plea (see People v Frederick, 45 NY2d 520 [1978]). The record establishes that defendant pleaded guilty knowingly, intelligently and voluntarily and that he received effective assistance of counsel.
The court properly adjudicated defendant a persistent violent felony offender. The court properly exercised its discretion in denying defendant’s request for a further adjournment of sentencing so that defendant could make additional efforts to obtain the minutes of a prior conviction. In any event, defendant ultimately obtained those minutes in connection with this appeal, and they clearly establish that defendant had no basis for challenging the constitutionality of either of his predicate convictions. Concur—Nardelli, J.P., Mazzarelli, Sullivan, Rosenberger and Lerner, JJ.